PRECEDENTIAL

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT
                   _____________

                        No. 10-3234
                       _____________

                JOSE GERARDO CASTRO,
                                 Petitioner

                              v.

    ATTORNEY GENERAL OF THE UNITED STATES,
                              Respondent
                _____________

           On Petition for Review from an Order
            of the Board of Immigration Appeals
                 (Agency No. A090 661 163)
          Immigration Judge: Hon. Frederic Leeds
                      _____________

                Argued on October 24, 2011

Before: SLOVITER and GREENAWAY, JR., Circuit Judges,
             and POLLAK, District Judge *


*
   Honorable Louis H. Pollak, Senior Judge of the United
States District Court for the Eastern District of Pennsylvania,
sitting by designation.




                              1
             (Opinion Filed: February 14, 2012)

Joseph C. Sekula (Argued)
Sekula & Sekula, LLC
922 Main Street, Suite 202
Paterson, NJ 07503
       Counsel for Petitioner

Tony West, Assistant Attorney General, Civil Division
Greg D. Mack, Senior Litigation Counsel
W. Daniel Shieh, Attorney
Lisa M. Damiano, Attorney (Argued)
Office of Immigration Litigation
United States Department of Justice
P.O. Box 878, Ben Franklin Station
Washington, D.C. 20044
       Counsel for Respondent

                      ______________

                OPINION OF THE COURT
                    ______________


POLLAK, District Judge.

       Jose Castro, a citizen of Costa Rica, challenges a
determination by the Board of Immigration Appeals (“BIA”)
that he is inadmissible under section 212(a)(6)(C)(ii) of the
Immigration and Nationality Act (“INA”), 8 U.S.C.
§ 1182(a)(6)(C)(ii), which provides that “[a]ny alien who
falsely represents, or has falsely represented, himself or
herself to be a citizen of the United States for any purpose or




                                2
benefit under this chapter (including section 1324a of this
title) or any other Federal or State law is inadmissible.” We
conclude that the statute does not apply to Castro’s conduct,
and we therefore reverse and remand to the BIA.

               I. Administrative Proceedings

        Castro has lived in the United States since entering the
country on a visitor’s visa in 1980, when he was twenty years
old. In 1989, he married Alma Rangel, who became a U.S.
citizen by naturalization in 1997. Castro and Rangel have one
child, born in New Jersey in 1990.

A. Adjustment of Status Application

       In 2006, Castro filed an application to adjust his status
to permanent residence based on his marriage to Rangel.
During his interview with the Department of Homeland
Security (“DHS”) on his adjustment application, Castro
disclosed that he had been arrested in 2004. At DHS’s
request, Castro provided DHS with a copy of the arrest report
for this incident from the Paterson, New Jersey, police
department. The arrest report showed that Castro was
arrested on September 25, 2004, on a charge of violating N.J.
Stat. Ann. § 2C:34-1.1(b). 1 The arrest report listed Castro’s

1
 Under N.J. Stat. Ann. § 2C:34-1.1(b), “[a] person commits a
disorderly persons offense if he: (1) wanders, remains or
prowls in a public place with the purpose of engaging in
prostitution or promoting prostitution . . . and (2) engages in
conduct that, under the circumstances, manifests a purpose to
engage in prostitution or promoting prostitution . . . .”
According to the brief narrative contained in the arrest report,
Castro was arrested for “propositioning an undercover police




                               3
place of birth as “Puerto Rico.” Castro also provided DHS
with documentation showing that he had resolved the charge
against him by pleading guilty to a disorderly conduct
municipal offense.

       DHS concluded, based on the arrest report, that Castro
had falsely claimed to be from Puerto Rico rather than Costa
Rica at the time of his arrest. In the agency’s view, this
triggered the bar to admissibility contained in 8 U.S.C.
§ 1182(a)(6)(C)(ii). On the basis of its inadmissibility
determination, DHS concluded that Castro was ineligible for
adjustment of status to permanent residence. 2 DHS notified
Castro on September 5, 2006, that his application for
adjustment of status had been denied and that he could be
subject to removal proceedings if he failed to depart from the
country voluntarily.

B. Immigration Court Proceedings

      On February 28, 2007, DHS initiated removal
proceedings against Castro on the basis of 8 U.S.C.



officer . . . for sexual activity in exchange for something of an
economical value, to wit: $10.00 [for] oral sex.”
2
 An applicant for adjustment of status is “assimilated” to the
position of an individual seeking entry as an immigrant from
outside the United States. See, e.g., Jankowski-Burczyk v.
INS, 291 F.3d 172, 175 n.2 (2d Cir. 2002); Matter of
Rainford, 20 I. & N. Dec. 598, 601 (BIA 1992). Thus, Castro
could not be eligible for adjustment of status unless he was
admissible to the country at the time of his application.




                               4
§ 1182(a)(6)(C)(ii). 3 DHS later added a charge that Castro
was removable because he had overstayed his visa. 8 U.S.C.
§ 1227(a)(1)(B). Castro conceded that he was removable for
having overstayed his visa, but he denied that
§ 1182(a)(6)(C)(ii) applied to him.

        In the Immigration Court, Castro pursued two forms of
relief from removal: first, he renewed his previously filed
application for adjustment of status to permanent residence;
second, he applied for cancellation of removal under INA
§ 240A(b), 8 U.S.C. § 1229b(b). 4 The Immigration Judge

3
  DHS notified Castro that he was “subject to removal”
pursuant to 8 U.S.C. § 1182(a)(6)(C)(ii). That citation
appears to be a mistake: § 1182(a)(6)(C)(ii) makes an alien
inadmissible, but not removable. A separate provision, 8
U.S.C. § 1227(a)(3)(D)(i), mirrors the language of
§ 1182(a)(6)(C)(ii) and makes a false claim of citizenship “for
any purpose or benefit under this chapter (including section
1324a of this title) or any Federal or State law” an
independent ground for removal, but DHS did not invoke that
provision in Castro’s case.
4
    8 U.S.C. § 1229b(b)(1) provides:

         The Attorney General may cancel removal of,
         and adjust to the status of an alien lawfully
         admitted for permanent residence, an alien who
         is inadmissible or deportable from the United
         States if the alien—

               (A)    has been physically present in the
                      United States for a continuous




                                5
(“IJ”) held a hearing on Castro’s case on March 4, 2008. At
the outset of the hearing, Castro’s counsel observed that he
had not yet received the entire administrative record from
DHS. That prompted the IJ to ask Castro’s counsel whether
counsel would like time to review the entire administrative
file. Castro’s counsel declined, stating, “I don’t think there’s
anything else relevant regarding the adjustment in the
administrative package.”

       Two witnesses testified at the hearing: Castro and
Detective William Palomino, the Paterson police officer who
arrested Castro and filled out the arrest report. They gave
contrasting accounts of Castro’s statements after the arrest.


                     period of not less than 10 years
                     immediately preceding the date of
                     such application;

              (B)    has been a person of good moral
                     character during such period;

              (C)    has not been convicted of an
                     offense under section 1182(a)(2),
                     1227(a)(2), or 1227(a)(3) of this
                     title, subject to paragraph (5); and

              (D)    establishes that removal would
                     result    in   exceptional    and
                     extremely unusual hardship to the
                     alien’s spouse, parent, or child,
                     who is a citizen of the United
                     States or an alien lawfully
                     admitted for permanent residence.




                               6
       Palomino testified that Castro provided him with the
information about Castro’s place of birth that Palomino
entered on the arrest report. He further testified that he spoke
Spanish and that there was no chance that he could have
misunderstood “Costa Rica” as “Puerto Rico.” On cross-
examination, Castro’s counsel asked Palomino a series of
questions about the arrest report:

       Q.     Okay, so basically your only recall of
              this [arrest], and it’s admittedly over
              three years ago, is from your police
              arrest report?

       A.     Correct.

              ....

       Q.     Looking at your arrest report again,
              there’s several things that are not filled
              in. Why did you not fill in his social
              security number?

       A.     He, he didn’t give me one.

              ....

       Q.     And, if he didn’t give you a social
              security number wouldn’t that lead you
              to believe that he may not be a United
              States citizen?

       A.     He didn’t know his, not necessarily. He
              didn’t know his, he didn’t know his
              social security number. A lot of people




                               7
              don’t know their social security number
              at the time when we arrest them.

              ....

       Q.     Do you see that box where it says U.S.
              citizen, yes or no, officer?

       A.     Yes, I do.

       Q.     And, how come there’s nothing checked
              there?

       A.     I don’t know, sir.

       In addition to the arrest report, DHS submitted to the IJ
a second document relating to the same incident, entitled “jail
arrest card.” On the jail arrest card, the question “U.S.
Citizen?” had been marked “Y.” Castro’s counsel also
questioned Palomino about the jail arrest card:

       Q.     [D]o you know who fills out the [jail]
              arrest card?

       A.     No, sir.

       Q.     Okay.

       A.     Whoever the officer is [who] is assigned
              to cellblock, he usually fills it out, but I
              don’t know.

      Palomino also testified about the procedure by which
he handled Castro’s case:




                               8
Q.   Okay, would Mr. Castro saying he was a
     United States citizen or citizen of Costa
     Rica [have] made any difference
     regarding your procedure in handling
     this matter?

A.   No, sir.

Q.   So there was no benefit gain[ed] by Mr.
     Castro saying he was from Puerto Rico?

     ....

A.   No, there’s no gain.

     ....

Q.   Okay, and would you treat him any
     differently if he was incarcerated as a
     person from Puerto Rico or Costa Rica?

A.   No, sir.

     ....

Q.   In your practice and procedure in how
     you arrest people and how you act,
     would it make a difference where a
     person is from to what your job is?

A.   No, sir.

Q.   Okay, so you would have arrested him
     regardless of his country and you would




                     9
              have detained him and sent him to jail
              regardless of his country of birth?

       A.     Yes, sir.

       After the conclusion of Palomino’s testimony, Castro
took the stand. Castro testified that he told Palomino that he
was born in “Costa Rica.” He explained that, at the time of
his arrest, “we were two people in the car and the other guy
was Puerto Rican.” As to the jail arrest card, Castro stated
that he volunteered his driver’s license at the jail but that he
did not provide any additional personal information.

        Castro also testified that he first saw the arrest report
on “the second day after I was arrested” and that he returned
to the police station to tell an officer that “the report was
incorrect.” When the IJ asked Castro why he went back to
the police, Castro answered “because my wife read [the arrest
report] and told me that it was incorrect.” Castro explained
that he was about to submit his application for adjustment of
status to permanent residence and that he was concerned that
“what was being said in the report was erroneous.” Castro
testified that when the police officer told him that the error as
to his place of birth “was not a problem,” Castro explained to
the officer that “yes that was a problem because automatically
they will send me back to my country and I’d been here in
this country many years.”

       At the conclusion of the March 4, 2008, hearing, the IJ
issued an oral opinion accompanied by a written summary.
The IJ credited Palomino’s testimony that Castro gave his
place of birth as Puerto Rico. From this, the IJ inferred that
Castro had made a false claim to U.S. citizenship.




                               10
         The IJ further concluded that Castro had falsely
claimed to be a U.S. citizen for a “purpose or benefit under
. . . Federal or State law,” within the meaning of 8 U.S.C.
§ 1182(a)(6)(C)(ii). He explained his reasoning as follows:

             This is the more difficult issue. Counsel
      claims there is some kind of case law. There
      has been no brief by respondent’s counsel.
      There has been no specific Board case, other
      Circuit case, or 3rd Circuit case proffered here
      today. And, we have as a factual matter,
      respondent’s own testimony here today that he
      knew the potential consequences because he
      was going to be applying for legal status in the
      United States.

              Now, I want to make it clear here the
      respondent indicated that, has already
      acknowledge[d] that he has no legal status. So,
      it is clear to this Court that there is a direct
      benefit here for someone because if you have a
      crime, you may face some sort of legal
      consequences. Counsel pointed out that this
      may alone not have been enough, but it goes to
      the issue of discretion and he chose, respondent
      chose not to be candid with his country of
      designation as the Court understood his
      testimony here today.

             Respondent further testified that his wife
      had a naturalization application pending and
      that this would have, may have had a
      deleterious impact on that for him as well. So
      there you have a series of benefits. You have




                             11
       the benefit of someone who had no legal status
       and having an arrest come up. You had
       someone who was in the process of filing for an
       adjustment of status, its impact therein is a
       matter of discretion and you have the wife
       seeking naturalization and the impact this would
       have on the naturalization process which
       respondent readily acknowledged.

              ....

               Therefore, I unfortunately find that the
       respondent did make a false claim to citizenship
       in an effort to obtain a benefit. In this instance
       to stay in the United States.

        Because the IJ found Castro to be inadmissible under 8
U.S.C. § 1182(a)(6)(C)(ii), he denied Castro’s application for
adjustment of status. Without stating his reasons for doing
so, the IJ also denied Castro’s application for cancellation of
removal. Having thus denied both of Castro’s applications
for relief from removal, the IJ ordered that Castro be removed
to Costa Rica.

C. Proceedings before the BIA

       1. Appeal of the Merits

       Castro’s counsel filed a notice of appeal with the BIA
on April 4, 2008. In the notice, the stated ground of appeal
was that the IJ “improperly interpreted the law in finding that
[Castro] made a false claim to U.S. citizenship in order to
receive a legal benefit.”




                              12
       Attached to the notice of appeal was a copy of a letter
dated September 27, 2006, addressed to “The Attorney of
Jose Castro” from Sergeant Thomas Trommelen of the
Paterson police department. In the letter, Trommelen stated,
“I spoke with Det. Palomino who said it was possible Castro
could have said Costa Rico [sic] as apposed [sic] to Puerto
Rico when he asked him for his place of birth that night.”
The notice of appeal made no reference to the attached letter,
and no separate written brief was filed on Castro’s behalf
with the BIA in support of the notice of appeal.

       On January 21, 2010, a three-judge panel of the BIA,
one member dissenting, issued a decision affirming the IJ’s
denial of Castro’s application for adjustment of status. The
BIA unanimously found no clear error in the IJ’s
determination that Castro told Palomino that he was born in
Puerto Rico.       The Board acknowledged receipt of
Trommelen’s letter but declined to consider it because Castro
“ha[d] not demonstrated that the letter, dated September 27,
2006, was not available and could not have been discovered
or presented in the 2008 hearing before the Immigration
Judge.”

       A majority of the BIA panel also upheld the IJ’s
determination that Castro’s statement that he had been born in
Puerto Rico satisfied 8 U.S.C. § 1182(a)(6)(C)(ii). The
majority reasoned that Castro had made a false claim to U.S.
citizenship for a “purpose or benefit under . . . Federal or
State law,” within the meaning of § 1182(a)(6)(C)(ii),
because “inter alia, the respondent had no status in this
country, and evidently feared being turned over to the
Department of Homeland Security.” BIA Member Patricia A.
Cole dissented on this point, stating, “I do not find the section




                               13
212(a)(6)(C)(ii) of the Act charge to be sustained because the
record does not establish that the respondent met the ‘purpose
or benefit’ requirement for this charge.”

       Having upheld the IJ’s inadmissibility determination,
the BIA dismissed Castro’s appeal, thereby sustaining the IJ’s
order that Castro be removed to Costa Rica. The BIA did not
address the IJ’s denial of Castro’s application for cancellation
of removal under 8 U.S.C. § 1229b(b). 5

       2. Motion to Reconsider

       On February 22, 2010, Castro filed a motion to
reconsider the BIA’s decision, arguing that the BIA erred in
adopting the IJ’s application of 8 U.S.C. § 1182(a)(6)(C)(ii).
Castro maintained that he did not say that he was from Puerto
Rico and, alternatively, that giving his place of birth as Puerto
Rico would not satisfy § 1182(a)(6)(C)(ii) under the
circumstances. Additionally, Castro argued that the failure of
DHS to provide him with a copy of Trommelen’s letter
violated due process.

        On June 28, 2010, the BIA denied Castro’s motion to
reconsider its prior decision, concluding that Castro had not
shown “any error of fact or law in that decision that would
alter the outcome.” Castro then filed the present petition for
review of the BIA’s denial of his motion to reconsider.

5
   It would appear that inadmissibility       under 8 U.S.C.
§ 1182(a)(6)(C)(ii) does not result in         ineligibility for
cancellation of removal.       Matter of      Guadarrama de
Contreras, 24 I. & N. Dec. 625, 627 (BIA      2008). However,
Castro has not challenged the BIA’s            silence on the
cancellation-of-removal issue.




                               14
         II. Jurisdiction and Standard of Review

A. Petition for Review of Denial of Reconsideration

       The scope of our jurisdiction is contested by the
parties. We review questions of our own jurisdiction de novo.
Higgs v. Att’y Gen., 655 F.3d 333, 337 (3d Cir. 2011).

       Castro filed a timely petition for review of the BIA’s
June 28, 2010, order denying his motion to reconsider. He
did not file a petition for review of the BIA’s January 21,
2010, decision on the merits of his administrative appeal.

       An adverse BIA decision on the merits (and
accompanying order of removal) and a BIA order denying a
motion to reconsider are “two separate final orders.” Stone v.
INS, 514 U.S. 386, 405 (1995). Either one may be the subject
of a petition for judicial review, which must be filed within
thirty days of the date of the order. 8 U.S.C. § 1252(a)(1),
(b)(1). As the government points out, filing a motion to
reconsider does not toll the thirty-day period for seeking
review of the earlier merits decision. Stone, 514 U.S. at 398-
99; see also Khalil v. Att’y Gen., 309 F. App’x 624, 627 (3d
Cir.), cert. denied, 130 S. Ct. 188 (2009). When judicial
review is sought of both a BIA decision on the merits and a
BIA decision on reconsideration, the two petitions for review
must be consolidated and considered together. 8 U.S.C.
§ 1252(b)(6). But nothing prevents a petitioner from seeking
review of only one of the two BIA orders. See, e.g., Nocon v.
INS, 789 F.2d 1028, 1033 (3d Cir. 1986) (only reviewing
denial of motion to reconsider).

       The government contends that Castro’s decision to
seek review of the BIA’s reconsideration decision, but not the




                             15
BIA’s earlier merits decision, curtails our jurisdiction to
consider “the merits of his arguments against inadmissibility
and removability.”      In the government’s view, these
arguments are, in effect, an untimely appeal of the BIA’s
earlier decision. We disagree. Some review of the merits
decision is required in order to determine whether the BIA
erred in concluding, on reconsideration, that Castro had not
shown any error of fact or law in that decision that would
alter the outcome.

       The BIA has described a motion for reconsideration as
a “request that the Board reexamine its decision in light of
additional legal arguments, a change of law, or perhaps an
argument or aspect of the case which was overlooked.”
Matter of Ramos, 23 I. & N. Dec. 336, 338 (BIA 2002); see
also 8 C.F.R. § 1003.2(b)(1). Thus, “[b]y its very nature, a
motion for reconsideration alleges defects of some sort in the
underlying decision by the BIA,” such that judicial review of
the denial of a motion for reconsideration “ordinarily requires
some review of the underlying decision.” Esenwah v.
Ashcroft, 378 F.3d 763, 765 (8th Cir. 2004); see also Narine
v. Holder, 559 F.3d 246, 248-49 (4th Cir. 2009) (reviewing
issues addressed in BIA’s merits decision on petition for
review of BIA’s denial of motion to reconsider).

       We review a BIA denial of a motion to reconsider for
abuse of discretion. Pllumi v. Att’y Gen., 642 F.3d 155, 158
(3d Cir. 2011). As a consequence, a petitioner who only
seeks review of a BIA order on reconsideration forgoes any
more favorable standard of review that might have applied
had the petitioner sought review of the BIA’s underlying
decision on the merits.       Esenwah, 378 F.3d at 765.
Nevertheless, without some appraisal of the underlying




                              16
merits, it would not be possible for an appellate court to
evaluate whether the BIA abused its discretion in denying a
motion to reconsider the merits.

        The BIA abuses its discretion when it acts in a manner
that is “arbitrary, irrational, or contrary to the law.” Guo v.
Ashcroft, 386 F.3d 556, 562 (3d Cir. 2004). Questions of law
are reviewed de novo, subject to any applicable administrative
law canons of deference. Fadiga v. Att’y Gen., 488 F.3d 142,
153-54 (3d Cir. 2007) (citing Borges v. Gonzales, 402 F.3d
398, 404 (3d Cir. 2005)).

B. Exhaustion

         The government also argues that Castro’s failure to
exhaust some of his claims presents a jurisdictional barrier to
our review. We may review a final order of the BIA “only if
. . . the alien has exhausted all administrative remedies
available to the alien as of right.” 8 U.S.C. § 1252(d)(1). The
exhaustion requirement attaches to each particular issue
raised by the petitioner. Lin v. Att’y Gen., 543 F.3d 114, 120
& n.6 (3d Cir. 2008). A petitioner’s failure to exhaust an
issue by presenting it to the BIA deprives us of jurisdiction to
consider that issue. Id. at 120-21; Hua Wu v. Att’y Gen., 571
F.3d 314, 317 (3d Cir. 2009).

       We agree that exhaustion presents a barrier to
reviewing one issue that Castro raises for the first time in his
briefing to this court: namely, that the arrest report and jail
arrest card generated after his arrest should not have been
admitted in his removal proceedings because the loitering law
under which he was arrested was unconstitutional. Castro
never presented that issue to the IJ or to the BIA. It is
unexhausted, and we lack jurisdiction to consider it.




                              17
       Castro duly exhausted his administrative remedies for
the other two issues for which he now seeks judicial review.
He     challenged     the     applicability    of   8     U.S.C.
§ 1182(a)(6)(C)(ii)      throughout       the     administrative
proceedings. As to his due process argument, described
below, Castro attached Trommelen’s letter to his notice of
appeal, and his motion to reconsider framed DHS’s alleged
failure to disclose Trommelen’s letter as a due process
violation. That was sufficient to “place the Board on notice”
of the issue, which is all that is required for exhaustion. Lin,
543 F.3d at 121 (quoting Joseph v. Att’y Gen., 465 F.3d 123,
126 (3d Cir. 2006)).

                        III. Discussion

A. Due Process

       In the removal context, due process requires that “an
alien be provided with a full and fair hearing and a reasonable
opportunity to present evidence.” Romanishyn v. Att’y Gen.,
455 F.3d 175, 185 (3d Cir. 2006).

        Castro claims that this due process requirement was
violated because DHS failed to produce Sergeant
Trommelen’s letter. In the letter, Trommelen stated that
Palomino, the officer who arrested Castro, told Trommelen
that “it was possible Castro could have said Costa Rico [sic]
as apposed [sic] to Puerto Rico” when Palomino was filling
out the arrest report generated after Castro’s 2004 prostitution
arrest. The impeachment value of the letter is obvious:
Palomino testified at the hearing in Castro’s removal
proceedings that it was not possible that he (Palomino) could
have mistakenly heard “Puerto Rico” instead of “Costa Rica.”




                              18
        But there was no lack of due process in this case. The
record shows that Castro had an opportunity to present the
letter in the proceedings before the IJ. The letter is dated
September 27, 2006—five months prior to the initiation, on
February 28, 2007, of Castro’s removal proceedings—and is
addressed to Castro’s counsel. Moreover, DHS made its file
on Castro, which Castro alleges contained Trommelen’s
letter, available for review at the outset of the hearing on
March 4, 2008. Castro’s counsel declined to review the file.
It is apparent that if Castro was unaware of Trommelen’s
letter at the time of his hearing, that was the fault of Castro’s
counsel, not of DHS.

B. Application of 8 U.S.C. § 1182(a)(6)(C)(ii)

        We turn finally to the application of 8 U.S.C.
§ 1182(a)(6)(C)(ii). The BIA sustained the IJ’s determination
that § 1182(a)(6)(C)(ii) rendered Castro inadmissible and thus
ineligible for adjustment of status to permanent residence,
with the result that he was ordered removed to Costa Rica.
Section 1182(a)(6)(C)(ii) provides in pertinent part that:

       Any alien who falsely represents, or has falsely
       represented, himself or herself to be a citizen of
       the United States for any purpose or benefit
       under this chapter (including section 1324a of
       this title) or any other Federal or State law is
       inadmissible.

Section 1182 provides for a waiver by the Attorney General
of inadmissibility based on other forms of misrepresentation,
see 8 U.S.C. § 1182 (i)(1); by implication, the bar to
admissibility in § 1182(a)(6)(C)(ii) cannot be waived by the




                               19
Attorney General. Pichardo v. INS, 216 F.3d 1198, 1201 &
n.5 (9th Cir. 2000).

        To avoid this unwaivable bar, Castro challenges the
BIA’s factual determination that he stated that he was born in
Puerto Rico and, in the alternative, the BIA’s legal conclusion
that falsely giving his place of birth as Puerto Rico would
satisfy the statute under the circumstances.

       1. Factual Challenge

       Castro maintains that he told Palomino that he was
born in Costa Rica rather than Puerto Rico, and that the IJ
improperly credited Palomino’s testimony in reaching the
opposite conclusion.

        The record, described in detail above, was mixed.
Castro testified that he told Palomino that he was born in
Costa Rica and that he tried to correct the arrest report after
his wife noticed that the report said he was born in Puerto
Rico. Palomino testified that Castro said “Puerto Rico,” as
recorded on the arrest report. But Palomino also testified that
he had no recollection of Castro’s arrest independent of the
arrest report, and Castro offered, as a possible explanation for
Palomino’s alleged mistake, the fact that the other man who
was in the car with him when he was arrested was Puerto
Rican. Moreover, the portion of the arrest report which asked
whether the arrestee was a U.S. citizen was left blank. The
record also contains a jail arrest card, which was marked “Y”
for “U.S. Citizen?” However, there was no testimony
identifying the source of that information; Castro testified that
he provided no personal information to the jail except his
driver’s license.




                               20
       The burden was on Castro to prove that he was
admissible for permanent residence.           See 8 U.S.C.
§§ 1229a(c)(2), 1255(a)(2). A reasonable trier-of-fact could
have concluded that Palomino’s testimony that Castro gave
his place of birth as Puerto Rico, combined with the
documentary evidence, was at least as credible as Castro’s
testimony. The BIA did not abuse its discretion in denying
Castro’s motion to reconsider on this ground.

        The credibility dispute between Palomino and Castro
went to the question of whether Castro said that he was born
in Puerto Rico. Both the IJ and the BIA adopted the further
inference that claiming to be born in Puerto Rico was
tantamount to claiming to be a U.S. citizen. Because persons
who were born in Puerto Rico are, by and large, U.S. citizens,
this inference was not improper. See 8 U.S.C. § 1402.

        The BIA did not abuse its discretion when it denied
Castro’s motion to reconsider the issue of whether Castro in
fact claimed to be a citizen of the United States.

       2. Legal Challenge

        Section 1182(a)(6)(C)(ii) does not render inadmissible
every alien who makes a false claim to United States
citizenship. Rather, the false claim must be made “for any
purpose or benefit under this chapter (including section 1324a
of this title) or any other Federal or State law.” Castro argues
that even if he told the Paterson police that he was born in
Puerto Rico—a premise Castro contests but we have
accepted—he did not do so for a “purpose or benefit” under a
law within the meaning of the statute.




                              21
        The BIA, one panel member dissenting, held that the
“purpose or benefit” requirement of 8 U.S.C.
§ 1182(a)(6)(C)(ii) was met in Castro’s case because “inter
alia, [he] had no status in this country, and evidently feared
being turned over to the Department of Homeland Security.”
The BIA did not explain which other purposes or benefits
were intended by “inter alia.” We assume this to be a
reference to the reasoning of the IJ, and thus we turn to the
IJ’s oral opinion. 6 That opinion, which we have already
quoted at some length, referred to a “series of benefits”:

      You have the benefit of someone who had no
      legal status and having an arrest come up. You
      had someone who was in the process of filing
      for an adjustment of status, its impact therein is
      a matter of discretion and you have the wife
      seeking naturalization and the impact this would
      have on the naturalization process which
      respondent readily acknowledged.

Castro’s wife was not, in fact, seeking naturalization at the
time; Castro was arrested in 2004, and the record shows that
his wife became a naturalized citizen in 1997.

       Setting that error aside, we understand the BIA and the
IJ to have concluded that Castro’s purpose in falsely stating
that he was from Puerto Rico was to avoid the possibility that
the Paterson police might report his arrest to DHS. This
6
  When the BIA issues an opinion additional to the IJ’s
opinion, we review the BIA’s decision and look to the IJ’s
opinion “only insofar as the BIA defers to it.” Huang v. Att’y
Gen., 620 F.3d 372, 379 (3d Cir. 2010).




                             22
would have been to Castro’s benefit, according to the IJ, both
because he was present in the country without legal status
(and thus, the IJ presumed, wished to avoid any attention
from DHS) and because he planned to apply for adjustment of
status in the near future. 7

       There is scant record support for imputing this purpose
to Castro. Palomino testified that Castro gave his place of
birth as Puerto Rico, but the officer did not speak to Castro’s
purpose in doing so and specifically denied that Castro
received any benefit by doing so. Castro’s citizenship was

7
   Why the IJ thought that Castro would misrepresent his
citizenship in order to benefit his future adjustment-of-status
application is unclear. As demonstrated by this case, a false
claim of citizenship is problematic for an alien who plans to
file an adjustment-of-status application. In context, the IJ
appears to have meant that Castro misrepresented his
citizenship in an effort to ensure that DHS never learned of
the arrest (though Castro gave his real name and other
personal information to the police). Ultimately, it was Castro
who brought himself to the attention of DHS by applying for
adjustment of status, and Castro who disclosed his arrest to
DHS.

       The government also stresses that Castro had particular
reason to avoid alerting DHS to an arrest for a prostitution
offense. An alien who procures or attempts to procure a
prostitute may be inadmissible on that ground alone. 8
U.S.C. § 1182(a)(2)(D)(ii). But that bar was not invoked in
Castro’s case and would have applied—if at all—regardless
of whether Castro was forthright with the Paterson police
about his place of birth.




                              23
simply immaterial to the Paterson police. There was no
evidence that the Paterson police would have alerted DHS of
Castro’s arrest had he given his place of birth as Costa Rica,
and no evidence (other than what can be inferred from the
false statement itself) that Castro thought the police would do
so. Castro testified that he intended to file an application for
adjustment of status, but he offered this future application as a
reason that he would not have given his place of birth as
Puerto Rico. At bottom, the BIA’s conclusion that Castro
made a false claim of U.S. citizenship for the purpose of
evading detection by immigration authorities seems to have
been built solely on the assumption that this was a reasonable
purpose to ascribe to Castro because he was undocumented.

        The purpose imputed by the BIA to Castro would
apply to virtually any false claim of citizenship made by an
individual unlawfully present in the country, since the
absence of legal status always provides a reason to wish to
avoid the attention of DHS. That construction threatens to
read the limiting language—the requirement that the “purpose
or benefit” be “under this chapter (including section 1324a of
this title) or any other Federal or State law”—out of the
statute entirely. See 8 U.S.C. § 1182(a)(6)(C)(ii).

       The government argues that the BIA has found that 8
U.S.C. § 1182(a)(6)(C)(ii) “is broadly defined,” and that this
construction is owed deference under either Chevron v.
Natural Resources Defense Council, 467 U.S. 837 (1984), or
Skidmore v. Swift & Co., 323 U.S. 134 (1944). “[B]roadly
defined” is a phrase that the government quotes from Matter
of Barcenas-Barrera, 25 I. & N. Dec. 40, 42 (BIA 2009),
aff’d sub nom. Barcenas-Barrera v. Holder, 394 F. App’x
100 (5th Cir. 2010), cert. denied, 131 S. Ct. 1052 (2011). In




                               24
that case, the respondent falsely represented herself to have
been born in Texas on her application for a U.S. passport, and
she had already been criminally convicted of willfully and
knowingly making the false statement on her passport
application. Id. In finding that a willful and knowing false
claim of citizenship on a passport application satisfied
§ 1182(a)(6)(C)(ii), the BIA did not purport to offer a
comprehensive interpretation of the “purpose or benefit”
language of the statute. The government points us to no other
BIA interpretation of the relevant statutory language to which
a court might be said to owe deference, and we are aware of
none.

        The language of the statute is not amenable to the
expansive reading the government urges upon us. Section
1182(a)(6)(C)(ii) applies by its terms only when the alien
makes a false claim of U.S. citizenship for “any purpose or
benefit under this chapter (including section 1324a of this
title) or any other Federal or State law.” The legislative
history suggests that Congress intended the bar to apply to
false citizenship claims made in conjunction with applications
for private employment—the subject of the cross-referenced
provision, 8 U.S.C. § 1324a, see infra note 9—as well as for
public services and benefits. The section was enacted as part
of the Illegal Immigration Reform and Immigrant
Responsibility Act of 1996 (“IIRIRA”), Pub. L. No. 104-208,
div. C, tit. II, § 344(a), 110 Stat. 3009-546, 3009-637. A
chief purpose of the IIRIRA was “to improve deterrence of
illegal immigration into the United States . . . by improving
the verification system for the eligibility for employment.”
H.R. Rep. No. 104-828, at 199 (1996) (Conf. Rep.). The bill
was also intended to address what its supporters perceived as
“noncitizens’ abuse of the welfare system” through fraudulent




                             25
applications for public benefits. 142 Cong. Rec. 24,783
(1996) (statement of Rep. Lamar Smith). 8 The author of the
amendment that became § 1182(a)(6)(C)(ii), Senator Alan
Simpson, stated that the provision was intended as a
“disincentive for falsely claiming citizenship” during the
employment verification process. 142 Cong. Rec. 10,030
(1996).

        The case law surrounding 8 U.S.C. § 1182(a)(6)(C)(ii)
reflects those concerns. As Matter of Barcenas-Barrera
demonstrates, the provision has been applied when aliens
make false claims of U.S. citizenship in applications for U.S.
passports. See also Muratoski v. Holder, 622 F.3d 824, 827-
29 (7th Cir. 2010); Rodriguez v. Gonzales, 451 F.3d 60, 65
(2d Cir. 2006). A false claim of U.S. citizenship made to
obtain a U.S. passport is a false claim made for a “benefit
under . . . Federal . . . law,” within the meaning of
§ 1182(a)(6)(C)(ii), because a passport is itself a legal benefit
that facilitates its holder’s entry into the United States.
Matter of Barcenas-Barrera, 25 I. & N. Dec. at 44.
Similarly, the provision has been invoked in cases involving
false claims of U.S. citizenship made orally or in writing to
immigration officials for the purpose of gaining entry or

8
  See also Sandoval v. Holder, 641 F.3d 982, 985-86 (8th Cir.
2011) (“Congress enacted [the IIRIRA] in 1996 out of
concern about proliferation of fraud in accessing various
federal benefits restricted to United States citizens or certain
eligible non-citizens.”); Congressional Task Force on
Immigration Reform, Report to the Speaker: The Honorable
Newt Gingrich 33 (June 29, 1995) (describing “evidence of
fraud committed by illegal aliens as a means to obtain public
benefits”).




                               26
admission into the United States. E.g., Valadez-Munoz v.
Holder, 623 F.3d 1304, 1306-07, 1309 (9th Cir. 2010), cert.
denied, 132 S. Ct. 106 (2011); Valenzuela-Solari v. Mukasey,
551 F.3d 53, 54 (1st Cir. 2008). As with a passport, it is
relatively straightforward to view obtaining entry to the
United States as a benefit under federal law, such that false
claims of U.S. citizenship made to immigration authorities to
obtain entry would satisfy § 1182(a)(6)(C)(ii). See Jamieson
v. Gonzales, 424 F.3d 765, 768 (8th Cir. 2005). And, finally,
the provision has been invoked in the context of verifying a
job applicant’s eligibility to work in the United States. E.g.,
Kechkar v. Gonzales, 500 F.3d 1080, 1088-84 (10th Cir.
2007); Naser v. Gonzales, 123 F. App’x 624, 624-25 (5th Cir.
2005) (per curiam).            There is no question that
§ 1182(a)(6)(C)(ii) encompasses false claims of U.S.
citizenship made during the employment eligibility
verification process. 9


9
  “Section [1182(a)(6)(C)(ii)] dovetails to another part of the
IIRIRA that established systems for verification of work
authorization . . . designed to prevent unauthorized
employment and loss of jobs to noncitizens.” Sandoval, 641
F.3d at 985. Section 1182(a)(6)(C)(ii) specifically applies to
false claims of U.S. citizenship made for a purpose or benefit
under 8 U.S.C. § 1324a, which regulates the private
employment of immigrants. Among other things, § 1324a
requires employers to verify employment eligibility using a
form on which the employee “must attest, under penalty of
perjury . . . that the individual is a citizen or national of the
United States, an alien lawfully admitted for permanent
residence, or an alien who is authorized by the Attorney
General to be hired, recruited, or referred for such




                               27
        With these precedents in mind, it is clear that the
BIA’s construction of the “purpose or benefit” language was,
in this instance, “unmoored from the purposes and concerns”
of the statute. Judulang v. Holder, 132 S. Ct. 476, 490
(2011). In giving his place of birth, Castro was not seeking a
public benefit from the Paterson police, in the sense of a
benefit created by law and administered by the police. The
government stresses the potential adverse consequences of an
arrest on Castro’s application for adjustment of status and his
lack of legal status at the time of his arrest. The various
forms of relief from removal, including adjustment of status
to permanent residence, would constitute “benefit[s] under
. . . Federal . . . law” within the meaning of 8 U.S.C.
§ 1182(a)(6)(C)(ii). However, these are legal benefits that
would be conferred or withheld by DHS, not the Paterson
police.

       At most, then, the “purpose or benefit” imputed by the
BIA to Castro was to minimize the risk that the police would
report his arrest to DHS. Minimizing that risk is not, in and
of itself, a legal benefit. And, in fact, there was no risk.
Palomino’s testimony made clear that the Paterson police
routine had no interest in Castro’s citizenship status.



employment.” 8 U.S.C. § 1324a(b)(2). Under § 1324a(b)(3),
employers must retain a version of the employment eligibility
verification form and make it available for inspection by
federal government authorities upon request. Employers who
fail to comply with § 1324a’s documentation requirements
are subject to civil penalties under § 1324a(e)(5). In effect,
§ 1324a makes employers the front line in the enforcement of
federal laws governing employment eligibility.




                              28
       Our assurance that 8 U.S.C. § 1182(a)(6)(C)(ii) does
not embrace a false statement such as the one made by Castro
is confirmed by a review of the only two published cases
which, to our knowledge, address applications of the statute
outside of the contexts discussed above (i.e., passport
applications, border entry, or employment eligibility
verification). In Dwumaah v. Attorney General, 609 F.3d
586, 589 (3d Cir. 2010) (per curiam), this court upheld the
BIA’s determination that an individual was removable for
falsely claiming to be a U.S. citizen on an application for a
federal student loan. U.S. citizens are eligible for federal
student loans, whereas undocumented immigrants are not. 20
U.S.C. § 1091(a)(5). By contrast, in Hassan v. Holder, 604
F.3d 915, 928-29 (6th Cir. 2010), the Sixth Circuit held that
the government had not established that a false claim to U.S.
citizenship made on a Small Business Administration
(“SBA”) loan application was made for a “purpose or benefit”
under a federal law. The applicant’s immigration status was
irrelevant to the loan application, and no evidence suggested
that the applicant believed that claiming to be a U.S. citizen
would raise the probability that his application would be
approved.

        Hassan and Dwumaah both involve applications for
legal benefits in the form of publicly supported loans. The
difference in the two cases is the relevance of the applicant’s
citizenship status. In Dwumaah, being a U.S. citizen was a
prerequisite to obtaining the student loan; in Hassan, being a
U.S. citizen was immaterial to obtaining the SBA loan.
Castro’s statement that he had been born in Puerto Rico is, in
this respect, indistinguishable from the statement in Hassan.
Palomino testified that Castro’s citizenship status had no
bearing on the police department’s handling of his arrest.




                              29
And the Paterson police department had no authority to
confer a legal benefit on Castro by virtue of his citizenship
status.

       We do not purport to lay down an exhaustive
interpretation of the circumstances to which 8 U.S.C.
§ 1182(a)(6)(C)(ii) might apply. We rule only that the statute
did not apply to the facts of record here. Accordingly, we
find that the BIA’s construction of the statute was contrary to
law, and the BIA abused its discretion in denying Castro’s
motion to reconsider its decision on this ground.

                       III. Conclusion

       For the reasons stated above, we will grant the petition
for review and remand to the BIA for further proceedings
consistent with this opinion. See INS v. Ventura, 537 U.S. 12,
16-17 (2002).




                              30